--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

June 12, 2010


VIA FACSIMILE 516-620-5988 and FIRST CLASS MAIL
Excelsior Wealth Group, LLC
Dean Petkanas
100 Store Hill Road
Old Westbury, N.Y. 11568




Dear Dean,


Kindly accept the following letter engagement agreement which will cover our
understanding of having Tire International Environmental Solutions, Inc.
(“TRIE”) hire you as our interim Chief Operating Officer and Acting Chief
Financial Officer for a period of four (4) months, beginning June 1, 2010.  


If the following meets your understanding, kindly sign the agreement, scan and
email it to my attention at acare@tomnik.com with hard copy to 1530-9 Avenue
S.E. Calgary T2G0T7, Canada. 


I look forward to working with you in gearing up TRIE as a dominant player in
the North American tire recycling market.




Kindest Regards,


/s/ Antonio Care
Antonio Care
Chairman
Tire International Environmental Solutions, Inc.


 
1

--------------------------------------------------------------------------------

 
INTERIM EXECUTIVE MANAGEMENT AGREEMENT


AGREEMENT made effective as of the 1st day of June, 2010 between Tire
International Environmental Solutions, Inc., a publicly traded company,
registered as a Nevada Corporation having an office at 1530-9 Avenue S.E.,
Calgary TSG0T7, Canada (hereinafter referred to as the “CORPORATION”), and Dean
Petkanas, an individual residing at 100 Store Hill Road, Old Westbury, N.Y.
11568 (hereinafter referred to as "PETKANAS").


IN CONSIDERATION of the premises and mutual covenants and conditions herein
contained, the CORPORATION and PETKANAS hereby agree as follows:


1.  ENGAGEMENT


The CORPORATION agrees to engage PETKANAS, and PETKANAS agrees to serve the
CORPORATION as the interim Chief Operating Officer and Acting Chief Financial
Officer for the CORPORATION upon the terms and conditions hereafter set forth.
The duties of PETKANAS shall be consistent with his position as an executive,
and shall be those duties customarily performed by an executive of his
experience.
  
2.  TERM


This Agreement becomes effective on June 1, 2010 and shall expire on
October 1, 2010 (the “Interim Period”) subject to an additional six (6) month
renewal upon mutual written consent of the parties or as otherwise provided
herein (the “Remaining Period”).  The Remaining Period shall begin on November
1, 2010 and end on May 1, 2010 and shall be subject to an additional twelve (12)
month renewal at the then going compensation rate upon mutual written consent of
the parties.


3. COMPENSATION AND OTHER BENEFITS


(a) For his services to the CORPORATION during the TERM, the CORPORATION shall
pay PETKANAS a fee ("Fee") at the annual base rate of Sixty Thousand  Dollars
($60,000). This annual base rate will be increased to One Hundred and Forty
Thousand Dollars ($140,000) upon the CORPORATION securing financing of at least
Two and One Half Million Dollars ($2,500,000) (the “TRIE Financing”) during the
Interim Period and automatically extend PETKANAS’ employment beyond the Interim
Period through the Remaining Period.

 
2

--------------------------------------------------------------------------------

 
(b) Upon the CORPORATION completing any merger that provides a going concern
value to the CORPORATION whereby financing of at least Two and One Half Million
Dollars ($2,500,000) is placed in the CORPORATION for purposes of internal
growth, a merger, or consolidation with another going concern the CORPORATION
will pay PETKANAS an additional bonus compensation in the sum of One Hundred
ThousandDollars ($100,000.00), provided PETKANAS is instrumental in introducing
and securing the TRIE Financing.


 (c) The CORPORATION shall issue to PETKANAS, options to purchase One Hundred
and Fifty  Thousand (150,000) shares of Common Stock of the CORPORATION with an
exercise price equal to $.03 and expiring five (5) years from date of issue for
his engagement during the Interim Period and in the event, the Interim Period is
extended through the Remaining Period, the CORPORATION shall issue to PETKANAS,
options to purchase Three Hundred and Fifty  Thousand (350,000) shares of Common
Stock of the CORPORATION with an exercise price equal to $.03 and expiring five
(5) years from date of issue for his engagement during the Interim Period.


(e) PETKANAS acknowledges and understands that (a) none of the Options (or the
shares underlying the Options) have been registered under the Securities Act of
1933, as amended, or under the securities laws of any jurisdiction, including
the State of New York, (b) the Shares and the Options (and the shares underlying
the Options) are subject to restrictions on transfer, and PETKANAS may have to
hold such securities for an indefinite period of time, (c) the CORPORATION is in
the early stage of development and an investment in the securities of the
CORPORATION poses a substantial degree of risk, and (d) there is a limited
public market for the securities of the CORPORATION and there can be no
assurance that a more fluid market will develop. PETKANAS agrees that he will be
responsible for all tax consequences associated with the grant, vesting or
exercise of the Options.


(d) The CORPORATION shall grant PETKANAS a bonus in each year that the
Board of Directors of the CORPORATION resolves to grant executive bonuses. Each
bonus granted shall be a percentage of PETKANAS' annual base compensation, with
the percentage being no less than ten percent (10%) of the then going annual
cash compensation received by PETKANAS.  The then going annual cash compensation
received by PETKANAS shall not include compensation items covered under Sections
3 B & C herein.

 
3

--------------------------------------------------------------------------------

 
4.  SERVICES


PETKANAS agrees to serve the CORPORATION faithfully and to the best of his
ability, and shall devote eighty-five percent (85%) of his business time,
attention and energies to the business of the CORPORATION during the regular
business hours and at any other time during the week as reasonably requested by
the Board of Directors of the CORPORATION.


5. EXPENSES


During the Service Period, PETKANAS, upon presentation of payment  vouchers
or  receipts, will  be  reimbursed for the  reasonable and
necessary  expenses  incurred  by him in providing services pursuant to this
Agreement, including expenses for necessary travel and related costs incurred in
commuting to and from Old Westbury, N.Y. to such places as required and directed
by the Board of Directors. The CORPORATION shall take all reasonable efforts to
provide payment for air travel, lodging and food on behalf of PETKANAS in
advance.
 
6.CONFIDENTIALITY


Unless otherwise required by law or judicial process, PETKANAS shall retain in
confidence during the Employment Period and after termination of CORPORATION'S
employment with CORPORATION pursuant to this Agreement all confidential
information known to PETKANAS concerning CORPORATION and its businesses.  The
obligations of PETKANAS pursuant to this Section 7 shall survive the expiration
or termination of this Agreement.


7.NONCOMPETITION AND NONSOLICITATION


7.1During the Term of this Agreement, PETKANAS shall not directly or indirectly,
whether by way of employment, consulting, advising, ownership, partnership,
joint venture, or other method, engage in any Competitive Activity (as defined
below).  "Competitive Activity" shall include business activity which is the
same as or substantially similar to or is or would be competitive with the
business activity in which CORPORATION is engaged. Notwithstanding anything
contained in this provision to the contrary, PETKANAS may engage in any and all
activities relating to the operation of its route sales and service business.


7.2During the Employment Period and for a period of one year thereafter (the
"Nonsolicitation Period"), PETKANAS shall not directly or indirectly solicit to
enter into the employ of any other competitive Entity, or

 
4

--------------------------------------------------------------------------------

 

hire, any of the employees of Employer.  During the Employment Period, and for a
period of one year thereafter, Employee shall not, directly or indirectly,
solicit, hire, or take away or attempt to solicit, hire, or take away (i) any
customer or client of CORPORATION or (ii) any former customer or client (that
is, any customer or client who ceased to do business with CORPORATION during the
three (3) years immediately preceding such date) of CORPORATION or encourage any
customer or client of CORPORATION to terminate its relationship with CORPORATION
without CORPORATION’S prior written consent. The obligations of PETKANAS
pursuant to this Section 7 shall survive the expiration or termination of this
Agreement.


8.[RESERVED]


9.SURVIVORSHIP


The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.


10.NOTICES  


Any notice, consent, or authorization required or permitted to be given pursuant
to this Agreement shall be in writing and sent to the party for or to whom
intended, at the address of such party set forth below, by registered or
certified mail, postage paid (deemed given five days after deposit in the U.S.
mails) or personally delivered or sent by facsimile transmission (deemed given
upon receipt), or at such other address as either party shall designate by
notice given to the other in the manner provided herein.


If to CORPORATION:Tire International Environmental Solutions, Inc.
1530-9 Avenue S.E.,
Calgary TSG0T7, Canada
c/o:Antonio Care
Chairman


If to PETKANAS:Dean Petkanas
c/o: Excelsior Wealth Group, LLC
100 Store Hill Road
Old Westbury, N.Y.  11568
 
 
5

--------------------------------------------------------------------------------

 

11.TAXES  


The CORPORATION is not authorized to withhold (from any compensation or benefits
payable hereunder to PETKANAS) such amounts for income tax, social security,
unemployment compensation, and other taxes.  PETKANAS shall be responsible for
the payment of such amounts as may be due for income tax, social security,
unemployment compensation, and other taxes.


12.GOVERNING LAW


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without reference to the principles of
conflicts of laws therein.  Any dispute shall be subject to the exclusive
jurisdiction of the federal and state courts of the state of New York, New York
County.


13.HEADINGS  


All descriptive headings in this Agreement are inserted for convenience only,
and shall be disregarded in construing or applying any provision of this
Agreement.


14.COUNTERPARTS


This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which, together, shall constitute one and the same
instrument.


15.SEVERABILITY


If any provision of this Agreement, or any part thereof, is held to be
unenforceable, the remainder of such provision and this Agreement, as the case
may be, shall nevertheless remain in full force and effect.


16.  
ENTIRE AGREEMENT AND REPRESENTATION



This Agreement contains the entire agreement and understanding between the
CORPORATION and PETKANAS with respect to the subject matter hereof. No
representations or warranties of any kind or nature relating to the CORPORATION
or its several businesses, or relating to the CORPORATION'S assets, liabilities,
operations, future plans, or prospects have been made by or on behalf of the
CORPORATION to PETKANAS.  This Agreement supersedes any prior agreement (oral or
written) between the parties relating to the subject matter hereof.

 
6

--------------------------------------------------------------------------------

 
17.VALIDITY


The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
or provisions of this Agreement, which shall remain in full force and
effect.  If any provision of this Agreement is held to be invalid, void, or
unenforceable in any jurisdiction, any court or arbitrator so holding shall
substitute a valid, enforceable provision that preserves, to the maximum lawful
extent, the terms and intent of such provisions of this Agreement.  If any of
the provisions of, or covenants contained in, this Agreement are hereafter
construed to be invalid or unenforceable in any jurisdiction, the same shall not
affect the remainder of the provisions or the enforceability thereof in any
other jurisdiction, which shall be given full force and effect, without regard
to the invalidity or unenforceability is such other jurisdiction.  Any such
holding shall affect such provision of this Agreement, solely as to that
jurisdiction, without rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.  If any covenant
should be deemed invalid, illegal, or unenforceable because its scope is
considered excessive, such covenant will be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal, and enforceable.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




TIRE INTERNATIONAL ENVIRONMENTAL SOLUTIONS, INC.




/s/ Antonio Care
By:Antonio Care
           Chief Executive Officer




PETKANAS


/s/ Dean Petkanas
By:Dean Petkanas



 
7

--------------------------------------------------------------------------------

 
